Title: To George Washington from Mrs. Segur, 7 November 1795
From: Segur, Mrs.
To: Washington, George


          
            
              Sir
              new york the 7th day of 9bre 1795
            
            I had the honour of writing to you about three Weeks ago in order to describe you the circonstances in which i am. i exposed to you the necessity in which i find myself to borow somebody’s assistance. could i dare to present you a new picture of it, and repeat things which i could not have told you a single time had i not made use of all my courage. my pen would refuse to draw these caracter’s, my hand would stop an[d] stand still, notwithstanding the dreadfulness of my wants if this letter was not directed to the man who is in the world the most human,

generous and Sensible. your wirtue only embolden me. it is the object which i want to assault. i must spread my soul in yours, and have at least the consolation of drawing some tears out of the great Washington.
            mother of Seven children i had formerly the certitude to put them in an happy situation. six of them are with me and that is the only fortune that is left to me. all the rest was lost for me in St Domingo where i had my estates. for all of them and for me i possess nothing but a Small piece of land. the soil poor as it is cannot pay for our wants. a few dolars i had have supported us till now. but halas whatever bad food we have made use of, whatever great has been our economy, we could not make it last more than a few months. i am now out of the power to furnish any more bread to my children and to some old Servants who folowed me here. i can no more give them cloths. all of us are reduced to suffer the nudity and famine. can god permit it? after having so long enjoyed of his favours, after having so long possessed a great rank and fortune, must i without friends, without support⟨,⟩ without help, beg for my bread from doors to doors. yet if for to shorten our sorows we could make a end to our life but no: the sacred laws of providence don’t permit it. your virtuous soul knows we must submit to his decrees, that we must support the most cruel misery rather than to terminate our life before the time when she will be pleased to put an end to it be then sensible of my situation and Should you not know the family of Segurs some of which fought with you in the american war, let humanity guide you. if your business permit you to read my letter let your heart be alone judge of what i ask and then i can be easy i never will be happy but at least i will be able to substain a little my family and i will bless you all my life. yet as i am persuaded that if you do nothing for me it is only for want of possibility but not of sensibility i will always be with a very great respect Sir Your most obedient humble servant
            
              R. Ve de Segur
            
          
          
            if you are pleased to answer me be so good as to direct your letter at Mrs abram and wilcox in new york.
          
        